                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


RAGNAR WERT                                           )
                                                      )
v.                                                    )       NO. 3:20-0140
                                                      )       Campbell/Holmes
VANDERBILT UNIVERSITY                                 )



                                            ORDER
       Pursuant to Local Rule 16.01(h)(2), the District Judge is provided notice that on March 6,
2020, Defendant filed a motion to dismiss with supporting memorandum (Docket Nos. 16, 17). Any

response by Plaintiff shall be filed pursuant to Rule 12, Fed. R. Civ. P., and Local Rule 7.01(a)(3).

An optional reply may be filed within seven (7) days of the filing of the response, and shall not

exceed five (5) pages.

       The Clerk is directed to forward the motion to the Honorable William L. Campbell, Jr.,

District Judge for his consideration of Defendant’s motion to dismiss.

       The initial case management conference remains scheduled for 1:30 p.m., April 6, 2020,

whether or not a ruling has entered on this pending motion, unless otherwise ordered by the Court.

       It is so ORDERED.




                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




     Case 3:20-cv-00140 Document 22 Filed 03/10/20 Page 1 of 1 PageID #: 94
